

113 S1677 IS: Innovative Stormwater Infrastructure Act of 2013
U.S. Senate
2013-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1677IN THE SENATE OF THE UNITED STATESNovember 12, 2013Mr. Udall of New Mexico (for himself and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo establish centers of excellence for innovative stormwater control infrastructure, and for other purposes.1.Short titleThis Act may be cited as the
			 Innovative Stormwater Infrastructure Act of 2013.2.FindingsCongress finds that—(1)many water
			 resources in the United States are declining, particularly in urban and
			 agricultural areas;(2)the decline of
			 water resources is the result of—(A)an increase in
			 population, water consumption, and impermeable surfaces; and(B)the negative
			 effects of urbanization, commercial and industrial activities, and increasing
			 and persistent droughts; and(3)an October 2008
			 study by the National Research Council found that some of the benefits of
			 innovative stormwater control infrastructure include—(A)increased water
			 supplies;(B)the creation of
			 jobs;(C)cost savings;
			 and(D)a reduction of
			 stormwater runoff, surface water discharge, stormwater pollution, and
			 stormwater flows to protect and restore natural hydrology, meeting local conditions to the maximum extent feasible.3.DefinitionsIn this Act:(1)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.(2)CenterThe term center means a center
			 of excellence for innovative stormwater control infrastructure established
			 under section 4(a).(3)Eligible entityThe term eligible entity
			 means—(A)a State, tribal, or local government;
			 or(B)a local, regional, or other entity that
			 manages stormwater, drinking water resources, or waste water resources.(4)Eligible institution(A)In generalThe term eligible institution
			 means an institution of higher education (as defined in section 101 of the
			 Higher Education Act of 1965 (20 U.S.C. 1001)), or a research institution, that
			 has demonstrated excellence in innovative stormwater control infrastructure
			 by—(i)conducting research on innovative
			 stormwater control infrastructure to determine the means by which innovative
			 infrastructure reduces stormwater runoff, enhances and protects drinking water
			 sources, and improves water quality;(ii)developing and disseminating information
			 regarding the means by which an organization can use innovative stormwater
			 control infrastructure;(iii)providing technical assistance to an
			 organization for an innovative stormwater control infrastructure
			 project;(iv)developing best practices standards for
			 innovative stormwater control infrastructure;(v)providing job training relating to
			 innovative stormwater control infrastructure;(vi)developing course curricula for—(I)elementary schools (as defined in section
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801));(II)secondary schools (as defined in that
			 section);(III)institutions of higher education (as
			 defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001));
			 or(IV)vocational schools;(vii)training students regarding innovative
			 stormwater control infrastructure; or(viii)providing information to the Federal
			 Government or State, tribal, and local governments regarding the implementation
			 of innovative stormwater control infrastructure.(B)Associated definitionFor purposes of subparagraph (A), the term
			 research institution means an entity that is—(i)described in section 501(c)(3) of the
			 Internal Revenue Code of 1986;(ii)exempt from tax under section 501(a) of the
			 Internal Revenue Code of 1986; and(iii)organized and operated for research
			 purposes.(5)Indian tribeThe term Indian tribe has the
			 meaning given the term in section 518(h) of the Federal Water Pollution Control
			 Act (33 U.S.C. 1377(h)).(6)StateThe term State means—(A)each of the several States of the United
			 States;(B)the District of Columbia;(C)the Commonwealth of Puerto Rico;(D)Guam;(E)American Samoa;(F)the Commonwealth of the Northern Mariana
			 Islands;(G)the Federated States of Micronesia;(H)the Republic of the Marshall
			 Islands;(I)the Republic of Palau; and(J)the United States Virgin Islands.(7)Innovative stormwater control
			 infrastructure(A)In generalThe term innovative stormwater
			 control infrastructure means any green infrastructure stormwater
			 management technique that—(i)uses natural systems or engineered systems
			 that mimic natural processes to infiltrate, evapotranspire, or capture
			 stormwater; and(ii)preserves, enhances, or mimics natural
			 hydrology to protect or restore water quality.(B)InclusionsThe term innovative stormwater
			 control infrastructure includes—(i)methods that promote absorption, uptake,
			 percolation, evapotranspiration, and filtration by soil and plant life;
			 and(ii)the preservation or restoration of—(I)natural topography, including hills,
			 plains, ravines, and shorelines;(II)interconnected networks of natural land
			 that protect essential ecological functions critical for water quality;(III)ecological function, including forests,
			 grasslands, and deserts;(IV)bodies of water, including lakes, flood
			 plains, headwaters, and wetlands; and(V)native soil characteristics of composition,
			 structure, and transmissivity.4.Centers of Excellence for innovative
			 stormwater control infrastructure(a)Establishment of centers(1)In generalThe Administrator shall provide grants, on
			 a competitive basis, to eligible institutions to establish and maintain not
			 less than 3, and not more than 5, centers of excellence for innovative
			 stormwater control infrastructure, to be located in various regions throughout
			 the United States.(2)General operationEach center shall—(A)conduct research on innovative stormwater
			 control infrastructure that is relevant to the geographical region in which the
			 center is located, including stormwater and sewer overflow reduction, other
			 approaches to water resource enhancement, and other environmental, economic,
			 and social benefits;(B)develop manuals and establish industry
			 standards on best management practices relating to State, tribal, local, and
			 commercial innovative stormwater control infrastructure for use by State,
			 tribal, and local governments and the private sector;(C)develop and administer testing and evaluation protocols to measure and verify the performance of stormwater infrastructure products and practices;(D)provide information regarding research
			 conducted under subparagraph (A), manuals developed under subparagraph (B), and testing and evaluation  performed under subparagraph (C)
			 to the national electronic clearinghouse center for publication on the Internet
			 website established under subsection (c) to provide to the Federal Government
			 and State, tribal, and local governments and the private sector information
			 regarding innovative stormwater control infrastructure;(E)provide technical assistance to State,
			 tribal, and local governments to assist with the construction, operation, and
			 maintenance of innovative stormwater control infrastructure projects;(F)collaborate with institutions of higher
			 education and private and public organizations in the geographical region in
			 which the center is located on innovative stormwater control infrastructure
			 research and technical assistance projects;(G)assist institutions of higher education,
			 secondary schools, and vocational schools to develop innovative stormwater
			 control infrastructure curricula;(H)provide training regarding innovative
			 stormwater control infrastructure to institutions of higher education and
			 professional schools;(I)evaluate regulatory and policy issues
			 relating to innovative stormwater control infrastructure; and(J)coordinate with the other centers to avoid
			 duplication of efforts.(b)ApplicationTo be eligible to receive a grant under
			 this section, an eligible institution shall prepare and submit to the
			 Administrator an application at such a time, in such form, and containing such
			 information as the Administrator may require.(c)National electronic clearinghouse
			 centerOf the centers
			 established under subsection (a)(1), 1 shall—(1)be designated as the national
			 electronic clearinghouse center; and(2)in addition to the other functions of that
			 center—(A)develop, operate, and maintain an Internet
			 website and a public database that contain information relating to innovative
			 stormwater control infrastructure; and(B)post to the website information from all
			 centers.5.Innovative stormwater control
			 infrastructure project grants(a)Grant authorityThe Administrator shall provide grants, on
			 a competitive basis, to eligible entities to carry out innovative stormwater
			 control infrastructure projects in accordance with this section.(b)Innovative stormwater control
			 infrastructure projects(1)Planning and development
			 grantsThe Administrator may
			 make planning and development grants under this section for the following
			 projects:(A)Planning and designing innovative
			 stormwater control infrastructure projects, including engineering surveys,
			 landscape plans, maps, and implementation plans.(B)Identifying and developing standards and
			 revisions to local zoning, building, or other local codes necessary to
			 accommodate innovative stormwater control infrastructure projects.(C)Identifying and developing fee structures
			 to provide financial support for design, installation, and operations and
			 maintenance of innovative stormwater control infrastructure.(D)Developing training and educational
			 materials regarding innovative stormwater control infrastructure for
			 distribution to—(i)individuals and entities with applicable
			 technical knowledge; and(ii)the public.(E)Developing an innovative stormwater control
			 infrastructure portfolio standard program described in section 6(e).(2)Implementation grantsThe Administrator may make implementation
			 grants under this section for the following projects:(A)Installing innovative stormwater control
			 infrastructure.(B)Protecting or restoring interconnected
			 networks of natural areas that protect water quality.(C)Monitoring and evaluating the
			 environmental, economic, or social benefits of innovative stormwater control
			 infrastructure.(D)Implementing a best practices standard for
			 an innovative stormwater control infrastructure program.(E)Implementing an innovative stormwater
			 control infrastructure portfolio standard program described in section
			 6(e).(c)ApplicationExcept as otherwise provided in this Act,
			 to be eligible to receive a grant under this section, an eligible entity shall
			 prepare and submit to the Administrator an application at such time, in such
			 form, and containing such information as the Administrator may require,
			 including, as applicable—(1)a description of the innovative stormwater
			 control infrastructure project;(2)a plan for monitoring the impacts of the
			 innovative stormwater control infrastructure project on the water quality and
			 quantity;(3)an evaluation of other environmental,
			 economic, and social benefits of the innovative stormwater control
			 infrastructure project; and(4)a plan for the long-term operation and
			 maintenance of the innovative stormwater control infrastructure project.(d)Additional requirement for innovative
			 stormwater control infrastructure portfolio standard projectIn addition to an application under
			 subsection (c), a State or Indian tribe applying for a grant for an innovative
			 stormwater control infrastructure portfolio standard program described in
			 section 6(e) shall prepare and submit to the Administrator a schedule of
			 increasing minimum percentages of the annual water to be managed using
			 innovative stormwater control infrastructure under the program.(e)PriorityIn making grants under this section, the
			 Administrator shall give priority to applications submitted on behalf
			 of—(1)a community that—(A)has combined storm and sanitary sewers in
			 the collection system of the community; or(B)is a low-income or disadvantaged community,
			 as determined by the Administrator; or(2)an eligible entity that will use not less
			 than 10 percent of the grant to provide service to a low-income or
			 disadvantaged community, as determined by the Administrator.(f)Maximum amounts(1)Planning and development grants(A)Single grantThe amount of a single planning and
			 development grant provided under this section shall be not more than
			 $200,000.(B)Aggregate amountThe total amount of all planning and
			 development grants provided under this section for a fiscal year shall be not
			 more than 1/3 of the total amount made available to carry
			 out this section.(2)Implementation grants(A)Single grantThe amount of a single implementation grant
			 provided under this section shall be not more than $3,000,000.(B)Aggregate amountThe total amount of all implementation
			 grants provided under this section for a fiscal year shall be not more than
			 2/3 of the total amount made available to carry out this
			 section.(g)Federal share(1)In generalExcept as provided in paragraph (3), the
			 Federal share of a grant provided under this section shall not exceed 65
			 percent of the total project cost.(2)Credit for implementation
			 grantsThe Administrator
			 shall credit toward the non-Federal share of the cost of an implementation
			 project carried out under this section the cost of planning, design, and
			 construction work completed for the project using funds other than funds
			 provided under this Act.(3)ExceptionThe Administrator may waive the Federal
			 share limitation under paragraph (1) for an eligible entity that has adequately
			 demonstrated financial need.6.Environmental Protection Agency innovative
			 stormwater control infrastructure promotion(a)In generalThe Administrator shall ensure that the
			 Office of Water, the Office of Enforcement and Compliance, the Office of
			 Research and Development, and the Office of Policy of the Environmental
			 Protection Agency promote the use of innovative stormwater control
			 infrastructure in and coordinate the integration of innovative stormwater
			 control infrastructure into permitting programs, planning efforts, research,
			 technical assistance, and funding guidance.(b)DutiesThe Administrator shall ensure that the
			 Office of Water—(1)promotes the use of innovative stormwater
			 control infrastructure in the programs of the Environmental Protection
			 Agency;(2)supports establishing public-private
			 partnerships and other innovative financing mechanisms in the implementation of
			 innovative stormwater control infrastructure; and(3)coordinates efforts to increase the use of
			 innovative stormwater control infrastructure with—(A)other Federal departments and
			 agencies;(B)State, tribal, and local governments;
			 and(C)the private sector.(c)Regional innovative stormwater control
			 infrastructure promotionThe
			 Administrator shall direct each regional office of the Environmental Protection
			 Agency, as appropriate based on local factors, to promote and integrate the use
			 of innovative stormwater control infrastructure within the region that
			 includes—(1)a plan for monitoring, financing, mapping,
			 and designing the innovative stormwater control infrastructure;(2)outreach and training regarding innovative
			 stormwater control infrastructure implementation for State, tribal, and local
			 governments, tribal communities, and the private sector; and(3)the incorporation of innovative stormwater
			 control infrastructure into permitting and other regulatory programs, codes,
			 and ordinance development, including the requirements under consent decrees and
			 settlement agreements in enforcement actions.(d)Innovative stormwater control
			 infrastructure information-SharingThe Administrator shall promote innovative
			 stormwater control infrastructure information-sharing, including through an
			 Internet website, to share information with, and provide technical assistance
			 to, State, tribal, and local governments, tribal communities, the private
			 sector, and the public regarding innovative stormwater control infrastructure
			 approaches for—(1)reducing water pollution;(2)protecting water resources;(3)complying with regulatory requirements;
			 and(4)achieving other environmental, public
			 health, and community goals.(e)Innovative stormwater control
			 infrastructure portfolio standardThe Administrator, in collaboration with
			 State, tribal, and local water resource managers, shall establish voluntary
			 measurable goals, to be known as the innovative stormwater control
			 infrastructure portfolio standard, to increase the percentage of annual
			 water managed by eligible entities that use innovative stormwater control
			 infrastructure.7.Report to CongressNot later than September 30, 2015, the
			 Administrator shall submit to Congress a report that includes, with respect to
			 the period covered by the report—(1)a description of all grants provided under
			 this Act;(2)a detailed description of—(A)the projects supported by those grants;
			 and(B)the outcomes of those projects;(3)a description of the improvements in
			 technology, environmental benefits, resources conserved, efficiencies, and
			 other benefits of the projects funded under this Act;(4)recommendations for improvements to promote
			 and support innovative stormwater control infrastructure for the centers,
			 grants, and activities under this Act; and(5)a description of existing challenges
			 concerning the use of innovative stormwater control infrastructure.8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as are necessary
			 for each of fiscal years 2012 through 2017.